EXECUTION COPY



 

Share Purchase Agreement

 

 

Dated December 10, 2008

Between

REMEDENT, INC., a public company incorporated under the laws of Nevada, with its
registered offices at Xavier de Cocklaan 42, 9831 Deurle, Belgium, and
registered with the company registrar under number C2807329 (“Remedent”);

represented by Mr. Robin List, as President, and Mr Guy De Vreese as Chairman of
its board of directors.

 

duly authorised for the purposes hereof pursuant to a board of directors'
resolutions dated December 3, 2008 attached hereto as Exhibit B.

 

hereinafter referred to as “Remedent Inc” or the “Purchaser”, on one hand

 

and,

 

REMEDENT, N.V., a company incorporated under the laws of Belgium, with its
registered offices at Xavier de Cocklaan 42, 9831 Deurle, Belgium, and
registered with the company registrar of Gent under number 0474.973.168
(“Remedent N.V.”);

represented by two directors, Mr Guy De Vreese as Managing Director and Remedent
Professional Holdings Inc., as Director

 

hereinafter referred to as “Remedent N.V.” or the “Seller” on the other hand

 

Seller or Purchaser will be referred to as a “party” or, together will be
referred to as the “parties”

 

Recitals

A         WHEREAS SYLPHAR N.V., a Belgian company validly existing and
incorporated under the Laws of the Kingdom of Belgium (hereinafter referred to
as “Sylphar” or the “Company”), the capital stock of which amounts to 650.000
Euros, the head office of which is located in B-9831 Deurle, Xavier de Cocklaan
42, and which is registered at the register of Gent under number n°
0892.362.188, operates mainly OTC business for dental products.

B         WHEREAS the Company's registered capital is divided in 100 shares
without a par value (the "Shares"). The shares are fully paid up.

C          WHEREAS the allotment of the Shares is the following:

 

Remedent Inc: 1 share

 

Remedent N.V. : 99 shares

 

Total:                100 shares

 

 

 

Page 1

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

D         WHEREAS the Seller so owns 99 Shares and wishes to sell all of them to
the Purchaser. The Purchaser wishes to purchase all the said Shares from the
Seller.

Now, therefore, the Parties have agreed on the terms, provisions and conditions
contained in this purchase agreement relating to the Shares (hereinafter
referred to as the "Agreement").

It is agreed:

1.

SALE AND PURCHASE OF THE SHARES  

 

 

1.1.

Sale and Purchase of the Shares

The Seller sells 99 Shares to the Purchaser, and the Purchaser purchases 99
Shares, free and clear of all encumbrances and security interests or
restrictions of any kind whatsoever.

The sale and purchase of 99 Shares, which constitutes a sole and unique
contract, will be executed on the date set forth above, hereafter referred to as
“Closing Date”.

 

Remedent Inc. will have full property and possession of 99 Shares on Closing
Date.

All rights and obligations related to the Company shares are transferred on
Closing Date.

 

 

1.2.

Purchase Price

The purchase price for the 99 Company shares sold and acquired on the Closing
Date in accordance with article 1.1. above, amounts to 1,881,000 € (the
“Purchase Price”).

 

 

1.3.

Payment of the Purchase Price

The purchase price for 99 shares sold and acquired on the Closing Date in
accordance with article 1.1. above shall be paid on the Closing Date as follows:

 

 

a)

1,000,160 € in the form of a unsecured non-interest bearing promissory note in
the form attached hereto as Exhibit A (the “Promissory Note”). It is agreed by
Purchaser and Seller that payment under the Promissory Note shall be due and
payable within thirty (30) business days of Purchaser’s receipt of funds in the
amount equal to the Purchase Price from Concordia Funds; and

 

b)     880,840 € to account on the existing I/C account between Purchaser and
Seller.

 

2.

CLOSING AND SUBSEQUENT OPERATIONS

 

 

2.1.

Closing Date

The sale and purchase of 99 shares, as provided for in article 1.1. above shall
be completed on the Closing Date, at any location agreed upon by the parties.

 

 

2.2.

Closing

2.2.1    The Seller shall deliver to the Purchaser on the Closing Date:

 

the 99 shares to the Purchaser;

 

2.2.2    The Purchaser shall deliver to the Seller on the Closing Date:

 

The executed Promissory Note, as evidence of payment of the purchase price of
the 99 Shares, amounting to 1,000,160 €

 

2.2.3.      After Closing Formalities

 

 

 

Page 2

 

--------------------------------------------------------------------------------

EXECUTION COPY



 

Immediately after the Closing, the Seller and the Purchaser shall date and sign
the shares registry in which the sale of the 99 shares will be entered in order
to have the sale of the 99 shares produce all its effects vis-à-vis the Company
and third parties.

 

2.3.

Subsequent Operations

 

The Seller undertakes to sign all necessary documents and to accomplish all
necessary formalities including voting in favour of the Company board of
directors resolutions, delivering receipt, issuing certificates and assisting
the Purchaser in the post-acquisitions formalities and various deposits and
publications, in order to allow the transfer of the shares to the benefit of
Remedent Inc.

 

3.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

As the Purchaser is already a minority shareholder of the Company, it is fully
aware of all material matters of the Company.

 

Therefore, it has been decided to realize this transaction with limited
representations and warranties from the Seller and without any due diligence
investigations.

 

 

3.1.

Existence of the Company

 

The Company is a N.V. with a registered capital of Euros 650.000, divided into
100 shares without par value, fully paid. The Company is duly incorporated under
the Laws and regulations of the Kingdom of Belgium.

 

All Company books, registries and corporate documents as well as accounting
books are up to date and comply with applicable laws and regulations, and all
the legal and corporate requirements, including publicity and filing
requirements have been duly satisfied.

 

The certified copy of the Company's by-laws as well as the excerpt of the
registration certificate are accurate, complete and up to date.

 

The Company is not bound by any amicable settlement ("règlement amiable") with
all or part of its creditors, any reorganisation or winding-up proceedings in
case of bankruptcy, and is not unable to pay its debts as they come due with its
own assets ("en état de cessation des paiements").

 

No authorities or third parties whatsoever have requested and, to the knowledge
of the Seller, have just grounds to obtain the winding-up or liquidation of the
Company.

 

 

3.2.

Absence of Adverse Effect

 

The execution of this Agreement and the performance of the Seller’s obligations
hereunder:

 

 

-

are not contrary to any law or regulation, nor to any undertaking binding upon
the Seller and/or the Company;

 

 

-

do not entitle any third party to terminate or void any agreement or contract
entered into by the Company;

 

 

-

do not compel the Seller to obtain any authorization or agreement other than
those provided for in this Agreement.

 

 

3.3.

Securities Issued by the Company

 

The Seller at the date hereof have good and valid title to all of the Shares
issued by the Company, it being specified that such title may not in any way be
challenged.

 

The Company has not issued any bonds or securities other than the Shares.

 

 

 

Page 3

 



 

--------------------------------------------------------------------------------

EXECUTION COPY



 

The Shares are free and clear of any right, pledge, lien, security interest,
promise to sell or pre-emption right or any other encumbrance of any nature
whatsoever, and, more generally, no third party whatsoever has any right of any
nature whatsoever on the Shares.

 

The Shares, which comprise the totality of the share capital and voting rights
of the Company, have been validly issued. The Shares do not constitute community
property and are not held in jointly-held property.

 

The Company has not issued any debenture loans nor convertible or exchangeable
bonds. There is no agreement or commitment according to which anyone has or
could potentially have the right to require the issuance of new shares or
securities by the Company, and the Company has not made any decision relating to
the issuance of new shares or securities. The Company has not issued any
securities of any nature whatsoever which could cause a capital increase or the
issuance of securities to occur.

 

The Shares are freely transferable, and may be transferred to the Purchaser in
accordance with this Agreement. The transfer of the Shares in accordance with
this Agreement grants the Purchaser full and valid title to the Shares, free and
clear of all encumbrances and may not in any way be challenged.

 

There is no shareholders' agreement or any similar agreement which has been
entered into by all or certain Company's current or past shareholders with
regard to the Company or their interest therein. The progressive transfer of
ownership and possession of the Company shares will occur, on the grounds of the
executed Agreement, at the contractual date of effect of each of the four
execution operations as defined in Article 1.1. above.

 

 

3.4.

Conduct of the Company's Activities

 

The Company is qualified and has full corporate power to carry on its business
activities and has all the requisite authorizations, licenses and permits in
connection with the ownership, administration, use, and disposition of all its
property and assets. As of the date hereof, no injunction has been filed which
could affect or limit the conduct of the Company' s activities.

 

The Company carries on its activities validly and without any restriction, in
compliance with its corporate purpose and the applicable laws and regulations.

 

 

3.5.

Interest

 

The Company has no direct or indirect interest in any other company,
association, group, enterprise, or other entity whatsoever. The Company has not
been held liable for the liabilities and debts of a partnership, an intercompany
partnership or any other entity and has not acted, in law or in the facts, in
the capacity of director or manager of any other company or entity.

 

There is no fact or circumstance which might cause the Company to be under the
obligation to pay or to risk paying any amount relating to any past interest.

 

The Company has not committed to subscribe the capital stock of any other
company, group, enterprise, or other entity, nor committed to hold an interest
in any company, group, enterprise, or other entity.

 

The Company is not party to, or beneficiary of, any promise to sell, to purchase
or to exchange relating to all or part of the shares of another company, group,
enterprise, or other entity. The Company has not entered into any sale and
buy-back agreement still in force relative to any shares or equity interests
held in another company, group, enterprise, or other entity.

 

The Company has not given any guarantee still in force and is not bound by any
indemnification or restitution obligation in connection with the sale of any
interest.

 

 

 

Page 4

 



 

--------------------------------------------------------------------------------

EXECUTION COPY



 

 

3.6.

Intellectual and Industrial Property Rights

 

All the commercial names, trademarks, logos, drawings, designs, patents,
copyrights, rights over files, domain names programs or software, and other
rights that the Company uses to carry out its activities are fully owned by the
Company

 

 

3.7.

Litigation

 

The Company is not involved in any pending or threatened lawsuit, claim,
enquiry, injunction, legal, civil, penal, administrative, professional or
arbitral proceedings, and, to the knowledge of the Seller, no facts or
circumstances exist which could constitute a basis thereof.

 

 

3.8.

Accuracy of the Seller’s Representations and Warranties

 

All of the representations and warranties contained in this Article 3 have been
made to the best of the Seller’s knowledge and, in any case, in good faith,
based on normal investigations conducted by or on behalf of the Seller, in order
to faithfully and realistically present the Company's position with respect to
the items covered in said Article 3.

 

The representations and warranties of this Article 3 replace all of the Seller’s
other representations and warranties, regardless of the manner in which they
were made or granted.

 

The scope of the information contained in the Schedules is limited to the
articles to which the latter refer.

 

4.

CONFIDENTIALITY

 

This Agreement and the operations provided for hereby are confidential and each
of the parties undertakes not to disclose to anyone, directly or indirectly, the
existence or the content hereof without the express prior consent of the other
party, except in the case of (i) privileged communications to its counsels bound
by professional secrecy or directors, (ii) disclosures necessary for the
performance of this Agreement, and (iii) disclosures required by law, a court or
an administrative decision, and/or a stock exchange regulation.

 

5.

EXPENSES

 

Each of the parties shall bear the costs and expenses incurred by each of them
for the negotiation, preparation and enforcement hereof.

 

6.

MODIFICATIONS

 

No modification to any provision hereof shall be valid unless it is in writing
and signed by all of the Parties.

 

7.

APPLICABLE LAW

 

This Agreement shall be governed by and interpreted in accordance with the laws
of Belgium.

 

8.

JURISDICTION

 

Any dispute, controversy or claim arising out of or relating to this Agreement
or any document issued in appliance of the same, which cannot be settled in a
friendly manner within thirty (30) days from its beginning shall be submitted to
the Gent Commercial Court which will have exclusive jurisdiction.

The thirty (30) days period in which to settle the dispute in a friendly manner
shall commence upon the first day after either party notifies the other party by
fax or mail that a dispute exists ("initial notice of dispute").

 

 

 

Page 5

 



 

--------------------------------------------------------------------------------

EXECUTION COPY



 

9.

ENTIRE AGREEMENT

 

This Share Purchase Agreement supersedes and voids all prior written and oral
agreements between the Parties with respect to the subject matter hereof.

 

Signed by the parties or their duly authorised representatives

 

 

Signed by Guy De Vreese

duly authorised for and

on behalf of

REMEDENT Inc.

)

)

)

)

 

 

 

/s/ Guy De Vreese

 

 

Signed by Robin List

duly authorised for and

on behalf of

REMEDENT Inc.

)

)

)

)

 

 

 

/s/ Robin List

 

 

Signed by Guy De Vreese

Duly authorized for and

On behalf of

REMEDENT N.V.

 

)

)

)

)

 

 

 

 

/s/ Guy De Vreese

 

Signed by Guy De Vreese

For Remedent Professional Holdings Inc.

On behalf of

REMEDENT N.V.

)

)

)

)

 

 

 

/s/ Guy De Vreese

 

 

(Signature Page to Share Purchase Agreement

between Remedent, Inc. and Remedent N.V.)

 

 

 

Page 6

 



 